ACHESON, Circuit Judge.
I dissent from the conclusion reached by the majority of the court. The invention in question was very far from being a primary one. In view of the prior patents, the defense of anticipation can be avoided only by confining the claims within the very narrow limits. The patent, confessedly, is for special forms of construction. “My invention,” says the patentee, “consists in the construction and arrangement of parts hereinafter described and claimed.” The declared object of the invention is to “provide a simple, cheap, and efficient clasp for mail bags, boots and shoes, gloves, trunks, valises, and traveling bags, grain bags, corsets, belts, and for similar uses.” Manifestly, the word “belts,” as here employed, was intended to mean belts worn about the person. There is nothing in the patent to indicate that power belting was in the mind of the inventor. The claim which the appellants are held to have infringed is as follows:
“(7) The combination, with the belt, bag, or other article having ends or edges to be connected, said edges each having a row of apertures, of individual spiral coils extending through said apertures, whereby strips are formed within each coil, and a rod to be passed through and removed from the space formed by the overlapping portions of the said coils, substantially as set forth.”
This is the only claim containing the language, “whereby strips are formed within each coil,” and the concluding words of the claim, “substantially as set forth,” for the true understanding of the claim carry 'us back to the amendment simultaneously inserted in the specification, to wit:
“By having the holes, a, a proper distance from the edges of the fabric, A, a strip of leather or'other fabric will be formed within each coil. These strips are very important, as they make the clasp tight, so that when applied to a bag or other receptacle a complete closure thereof may be effected, as will be seen in figure 7. In figure 3 the strips occupy the concavo-convex spaces formed by the two series of coils, while the rod occupies the central space formed by the overlapping portions of the coils, and thus a tight and firm joint is formed by the rod forcing the coils against the opposite strips.”
*887The letter of the applicant’s solicitors transmitting the above amendment, in order to meet a reference to a prior patent which the office had cited against the applicant, stated:
“Further than this, applicant has strips within each coil which, in connection with the rod, effectually close the mouth of the bag, and nothing of the kind is even hinted at in the patent.”
Again, there were two prior sets of claims which were rejected by the office on earlier patents and were canceled by the applicant. Claim No. 3 of the first set was as follows:
“(3) The combination, with perforated leather or a fabric, of two spiral coils inserted in the edges of the leather or fabric, and a connector adapted to be inserted in the coils, substantially as described.”
Claim No. 4 of the second set was as follows:
“(4) The combination, with the edges of the article, each having a row of apertures, of a separable fastening formed of separate and independent spiral coils screwed through the apertures of boffi series, and adapted to be pressed laterally together throughout their lengths to overlap their coils, and form a central space to receive the removable connector, substantially as set forth.”
Now, the construction which the court below gave to claim 7, here in question, makes it fully as comprehensive as either of the two rejected and canceled claims above quoted. It cannot be that such a result was intended by the office or the applicant. No construction having such effect is admissible.
Having regard to the prior art, the proceedings in the Patent Office, and the terms of the specification, I am of opinion that the proper legal construction of the seventh claim requires the presence of strips of sufficient width to “make the clasp tight,” so as to secure “complete closure” or a “tight” joint, as illustrated by figures 3 and 7. Unless so limited, the claim, in my judgment, clearly is invalid for lack of novelty.
The appellants’ belt fastener comprises two flattened coils of wire attached to the ends of the belt, and intermeshed and connected by a transverse wire. This construction does not form a tight joint, or admit of a complete closure of the space between the belt ends. It therefore does not, I think, embody the structure set out in the patent and defined in the seventh claim thereof. I would sustain the defense of noninfringement, and reverse the decree of the Circuit Court.